Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 11/16/21 is acknowledged.

Claim status
Claims 3-6, 10-11, 13, 20 and 22-24 are canceled in the instant application. 
Claims 1-2, 7-9, 12, 14-19 and 21 are pending in the instant application.

In response to the cancelation of claims 22-24, the following rejection has been withdrawn: 

 Claim Rejections - 35 USC § 112

1.	Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.






In response to the amendment, the following rejections have been maintained and the newly added limitations have been explained below: 

Claim Rejections - 35 USC § 103


3.	Claims 1-2, 7-9, 12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (cited on IDS 9/16/20) in view of US 2016/0310401 to US Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and further in view of EP 1366738 to Demitz Michael (cited in the previous action-full translation attached).
	Instant claims 1-2, 7-9, 12, 14-19 and 21 are directed to A cosmetic composition for the temporary reshaping keratinous fibers, comprising: a) at least one cationically modified guar derivative with a weight average molecular weight in the range from about 50,000 to about 70,000 and a degree of cationic substitution in the range from about 0.1 to about 2, b)  at least one polyimide, wherein the polyimide is selected from the group of compounds having the INCI name isobutylene / dimethylaminopropyl maleimide / ethoxylated maleimide / maleic acid copolymer (Polyimide-1), and wherein the weight proportion of the polyimide is from 0.2 to 2.5% by weight, and a gelling agent selected from the group of compounds with INCI designation Carbomer, wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the composition, based on a total weight of the cosmetic composition. Instant claim 9 is directed to a method of using a cosmetic composition, the method comprising the steps of: temporarily fixing 
	Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. [0013] teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride, which falls within the claim ranges of instant claims 2, 12 and claim 21. 
	For the polyimide of claim 1, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). While Streuli does not specify the 5, and hence meet claims 1, 5 and 9 structure. 
Streuli teaches overlapping molecular weight of guar hydroxypropyltrimonium chloride with that of the claimed about 5000 to 200000 Da. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In any event, the teachings of Greyson and Gruber have been relied upon.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative.
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers plays the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the hair styling shampoo composition of Streuli, comprising polyimide-1 and cationically modified derivative of guar (example II), by further choosing the molecular weight of the cationically modified guar in the claimed ranges of 50,000 to 70,000 and a degree of substitution of 0.1 to 2.0. One skilled in the art would have been motivated because while Streuli teaches overlapping molecular weight of guar hydroxypropyltrimonium chloride with that of the claimed about 5000 to 200000; Greyson suggests cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]; and Gruber suggests that the deposition of the hair conditioning guar derivatives is a function of the molecular weight of the polymer and the higher molecular weight resulting in higher deposition hinders removal of the polymer on washing/rinsing. Therefore, one skilled in the art would have been motivated to choose an appropriately low molecular weight of cationic guar and arrive at the claimed 50000-70000 in the composition of Streuli with an expectation to provide reduced build up, and also provide effective hair styling. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar so as to be within the claimed range and expect the desired hair styling effect. 
Streuli teaches organic acids such as lactic, citric or malic acid meet the instant organic acid of claim 8. [0016] of Streuli teaches applying the composition to for straightening or styling the hair. Example 2 is directed to hair styling composition comprising a 0.5% guar hydroxypropyltrimonium chloride, 0.05% lactic acid, 3.33% of polyimide-1, 5% of ethyl ester of PV/MA copolymer. For claim 7, Example 13 of Streuli teaches a hair styling gel composition comprising aminomethyl propanol (reads on instant alkanolamine of claim 7), 0.5% guar hydroxypropyltrimonium chloride, lactic acid, 3.33% of polyimide-1, 1% of ethyl ester of PV/MA copolymer. 
For the claimed ratios of guar hydroxypropyltrimonium chloride and polyimide-1 (instant claims 17-19), while Streuli fails to teach the exact ratios and amounts, Streuli teaches both the claimed for the same effect as claimed i.e., hair styling. Streuli suggests about 0.1% to about 2% of guar hydroxypropyltrimonium chloride [0013] and about 0.01% to about 10% of polymers including polyimide-1 [0046]. About 0.01% to about 10% of polyimide-1 in Streuli meets the instant claimed range. The amounts of guar hydroxypropyltrimonium chloride in Streuli overlap with the claimed amounts of instant claim 2 (about 0.01% to about 10%). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride and polyimide-1 
	Regarding “carbomer” have been addressed herewith. Example 13 of Streuli teaches a hair styling composition comprising 0.4% carbomer, 0.5% Guar hydroxypropyltrimonium chloride and 3.33% of polyimide-1. Thus, Example 13 of Streuli meets the components a), b) and gelling agent Carbomer (of claim 1) as well as the amounts of Carbomer. 
However, it is noted that the priority of Streuli reference with respect to carbomer does not extend beyond the publishing date of 10/3/2019).
Further, Streuli does not particularly teach the role of Carbomer in the composition. 
EP 1366738 teaches cosmetic compositions comprising a) a vinylpyrrolidone/vinyl imidazole copolymer with a cationic charge density at most 2 meq/g; b) a guar hydroxypropyltrimethylammonium chloride; and c) surfactant (abstract; claims 1), for hair and skin application and provide a silky sheen [0002, 0012].  EP 1366738 further teaches that the composition includes thickeners such as gums, polysaccharides, cellulose derivatives, polyacrylates such as Carbopol types (0037, 0043), of the instant claims 14-15. The reference further teaches polyacrylamides such as PVP of instant claim 16. [0047] of the reference further teaches that combinations of thickeners can be used selected from the above thickener [0047]. Example 4 of the . 

4.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al., in view of US 2016/0310401 to US Greyson et al., Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001)., and EP 1366738 to Demitz Michael, as applied to claims 1-2, 7-9, 12, 14-19 and 21 above, and further in view of US 8936779 to Pasquet et al., and US 20090123405 to Sun et al.


	Streuli, Greyson, Gruber and EP 1366738 to Demitz Michael fails to teach polyvinylpyrrolidone of instant claims 14 and 15.
	In this regard, Pasquet teaches cosmetic composition for treating keratin fibers, including hair, for good hair styling, reduce frizz (abstract, col. 1, l 27-51). The 14. 
	While Pasquet teaches a combination of hydroxypropyl guar and polyvinyl pyrrolidone, Pasquet does not teach the rationale for including polyvinyl pyrrolidone.
In this regard, the teachings of Sun et al have been relied upon. 
	Sun teaches a hair styling and shine composition comprising a volatile silicone, a hair fixative resin, and an organic solvent (abstract, 0009-0012), wherein the composition includes a 0.1% to 20% of a hair fixative resin for style holding. In particular, Sun teaches hair fixative resins include acrylates/acrylamide copolymer, vinylcaprolactam copolymers, polyvinylpyrrolidone, copolymers of PVP, hydroxypropyl guar gum etc., [0018]. Thus, Sun teaches both polyvinylpyrrolidone and hydroxypropyl guar gum as equivalent hair fixative polymers and hence one of an ordinary skill in the art would have employed 2% of polyvinylpyrrolidone along with cationic guar in the teachings of Streuli (modified by Greyson and Gruber or alternatively, modified by .	

Double Patenting
5.	Claims 1-2, 7-9, 12, 14-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of copending Application No. 16/717,636 (US PGPUB 20200188275) in view of WO 2019/191747 to Streuli et al., US 2016/0310401 to US Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
The claims of copending application are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a)  at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 50,00 to 200,000 and a degree of cationic substitution in the range of from about 0.1 to about 2; b) at least one cationic copolymer b) which is obtained by reacting vinylpyrrolidone with methacrylamidopropyltrimethylammonium chloride (MAPTAC), c) polyvinylpyrrolidone and a gelling agent which is selected from Carbomer, wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the composition. 

 Dependent claims of the copending application further comprises an organic acid and an alkanolamines, similar to the instant dependent claims. Copending claims also recite the instant claimed polyvinylpyrrolidone (claim 14).
Copending claims do not recite the instant claimed molecular weight range of guar and instant claimed polyimide-1. Instead, the copending claims recite a broader range of MW of guar than claimed.
	The teachings of Streuli, Greyson and Gruber have been relied upon for the same. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. [0013]  teaches 0.1% wt to 2 wt% of 
	For the polyimide of claim 1, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). While Streuli does not specify the structure of polyimide, examples 2, 3 and 13 recite polyimide-1 hence meet claims 1 and 9. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims comprising cationically modified guar by further including polyimide-1 of Streuli, so as to arrive at the instant claimed combination, because Streuli teaches a hair treating composition comprising the claimed cationically modified guar and polyimide-1 for providing excellent hair styling effects. 
For the claimed ratios of guar hydroxypropyltrimonium chloride and polyimide-1 (instant claims 17-19), while Streuli fails to teach the exact ratios and amounts, Streuli teaches both the claimed elements for the same effect as claimed i.e., hair styling. Streuli suggests about 0.1% to about 2% of guar hydroxypropyltrimonium chloride [0013] and about 0.01% to about 10% of polymers including polyimide-1 [0046]. About 0.01% to about 10% of polyimide-1 in Streuli meets the instant claimed range. The 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride and polyimide-1 in the copending claims so as to arrive at a hair styling compositions with an expectation to provide the desired styling effect (stiffness, humidity, durability of hold, low slip, curl retention etc.,) because [0014] of Streuli suggests that the composition comprising guar hydroxypropyltrimonium chloride and polyimide-1 and the said amount ranges for effective styling [0015-0016]. 
Streuli teaches molecular weight of guar hydroxypropyltrimonium chloride, which overlaps with that of the claimed about 5000 to 200000 Da. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In any event, the teachings of Greyson and Gruber have been relied upon.
Further, Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa 
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers plays the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to modify the hair styling composition of the copending claims comprising polyimide-1 (of Streuli) and cationically modified derivative of guar (example II), by further choosing the molecular weight of the cationically modified guar in the claimed ranges of 50,000 to 70,000 and a degree of substitution of 0.1 to 2.0. One skilled in the art would have been motivated because while Streuli teaches overlapping molecular weight of guar hydroxypropyltrimonium chloride with that of the claimed about 5000 to 200000; Greyson suggests cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar so as to be within the claimed range and expect the desired hair styling effect. 
This is a provisional nonstatutory double patenting rejection.

	
6.	Claims 1-2, 7-9, 12, 14-19 and 21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/718045 (US PGPUB 20200188277) in view of WO 2019/191747 to Streuli et al. 
The claims of copending application are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a)  at least one cationically modified guar derivative including the amounts of carbomer. 
 Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, and polyvinylpyrrolidone. Depending claims of the copending application further comprises an organic acid and an alkanolamines, similar to the instant dependent claims. 
Copending claims do not recite the instant claimed polyimide-1. 
	The teachings of Streuli have been relied upon for the same. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. [0013] teaches 0.1% wt to 2 wt% of 
	For the polyimide of claim 1 and the amount of polyimide of claim 4, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). While Streuli does not specify the structure of polyimide, examples 2, 3 and 13 recite polyimide-1 of instant claims 1 and 9 structure. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims comprising cationically modified guar by further including polyimide-1 of Streuli, so as to arrive at the instant claimed combination, because Streuli teaches a hair treating composition comprising the claimed cationically modified guar and polyimide-1 for providing excellent hair styling effects. 
For the claimed ratios of guar hydroxypropyltrimonium chloride and polyimide-1 (instant claims 17-19), while Streuli fails to teach the exact ratios and amounts, Streuli teaches both the claimed elements for the same effect as claimed i.e., hair styling. Streuli suggests about 0.1% to about 2% of guar hydroxypropyltrimonium chloride [0013] and about 0.01% to about 10% of polymers including polyimide-1 [0046]. About 0.01% to about 10% of polyimide-1 in Streuli meets the instant claimed range. The 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride and polyimide-1 in the copending claims so as to arrive at a hair styling compositions with an expectation to provide the desired styling effect (stiffness, humidity, durability of hold, low slip, curl retention etc.,) because [0014] of Streuli suggests that the composition comprising guar hydroxypropyltrimonium chloride and polyimide-1 and the said amount ranges for effective styling [0015-0016]. 
This is a provisional nonstatutory double patenting rejection.

7.	Claims 1-2, 7-9, 12, 14-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 10-15 of copending application no. 16/718048 (US PGPUB 20200188278) in view of WO 2019/191747 to Streuli et al.
 
The claims of copending application are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a)  at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from 50,000 to 70,000 and a degree of cationic substitution in the range of from about 0.1 to about 2, which is guar hydroxypropyltrimonium chloride; and b)  at least one copolymer comprising polyquaternium-16. Copending claims further the instant claimed amounts of carbomer. 

	The teachings of Streuli have been relied upon for the same. The teachings of Streuli have been discussed above and incorporated with. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. [0013] teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride, which falls within the claim ranges of instant claims 12 and new claim 21. 
	For the polyimide of claim 1, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims comprising cationically modified guar by further including polyimide-1, so as to arrive at the instant claimed combination, because Streuli teaches a hair treating composition comprising a combination of cationically modified guar, together with Carbomer and polyimide-1 for providing excellent hair styling effects. 
For the claimed ratios of guar hydroxypropyltrimonium chloride and polyimide-1 (instant claims 17-19), while Streuli fails to teach the exact ratios and amounts, Streuli teaches both the claimed elements for the same effect as claimed i.e., hair styling. Streuli suggests about 0.1% to about 2% of guar hydroxypropyltrimonium chloride [0013] and about 0.01% to about 10% of polymers including polyimide-1 [0046]. About 0.01% to about 10% of polyimide-1 and the claimed amounts of Carbomer (example 13) in Streuli meets the instant claimed range. The amounts of guar hydroxypropyltrimonium chloride in Streuli overlap with the claimed amounts of instant claim 2 (about 0.01% to about 10%). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride, and polyimide-1 in the copending claims so as to arrive at a hair styling compositions with an expectation to provide the desired styling . 
This is a provisional nonstatutory double patenting rejection.

8.	Claims 1-2, 7-9, 12, 14-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 10-20 of copending application no. 16/718080 (US PGPUB 20200188280) in view of WO 2019/191747 to Streuli et al.
The claims of copending application are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a) at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from about 50,000 to about 70,000 and a degree of cationic substitution in the range of from about 0.1 to about 2; b) at least one vinylcaprolactam-containing copolymer (Vinyl Caprolactam/ VP Dimethylaminoetheyl Methacrylate Copolymer and/or selected from the group of compounds with the INCI designation VP/Vinyl Caprolactam/DMAPA Acrylates Copolymer) and Carbomer in the same amounts as that of instant claims.
 Both instant and the copending claims recite the same cationically modified guar, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution. Depending claims of the copending 
Copending claims do not recite the instant claimed polyimide-1. 
	The teachings of Streuli have been relied upon for the same. 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan has a cationic degree of substitution of 0.001 units to 5.0 [0042]. Instant claims recite a degree of substitution (DS) of from about 0.1 to about 2.0, which falls within the range taught by Streuli. Streuli teaches that the composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance [0012] with the composition comprising cationically modified polygalactomannan, in particular the claimed guar hydroxypropyltrimonium chloride. [0013] teaches 0.1% wt to 2 wt% of guar hydroxypropyltrimonium chloride, which falls within the claim ranges of instant claims 12 and new claim 21. 
	For the polyimide of claim 1, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). While Streuli does not specify the structure of polyimide, examples 2, 3 and 13 recite polyimide-1 of instant claims. 

For the claimed ratios of guar hydroxypropyltrimonium chloride and polyimide-1 (instant claims 17-19), while Streuli fails to teach the exact ratios and amounts, Streuli teaches both the claimed elements for the same effect as claimed i.e., hair styling. Streuli suggests about 0.1% to about 2% of guar hydroxypropyltrimonium chloride [0013] and about 0.01% to about 10% of polymers including polyimide-1 [0046]. About 0.01% to about 10% of polyimide-1 in Streuli meets the instant claimed range. The amounts of guar hydroxypropyltrimonium chloride in Streuli overlap with the claimed amounts of instant claim 2 (about 0.01% to about 10%). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride and polyimide-1 in the copending claims so as to arrive at a hair styling compositions with an expectation to provide the desired styling effect (stiffness, humidity, durability of hold, low slip, curl retention etc.,) because [0014] of Streuli suggests that the composition comprising guar hydroxypropyltrimonium chloride and polyimide-1 and the said amount ranges for effective styling [0015-0016]. 
This is a provisional nonstatutory double patenting rejection.


9.	Claims 1-2, 7-9, 12, 14-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-22 of copending Application No. 16/718052 (US PGPUB 20200188277) in view of WO 2019/191747 to Streuli et al. 
The claims of copending application are directed to a cosmetic composition and a method of using the cosmetic composition for temporarily reshaping the keratinous fibers, the composition comprising a)  at least one cationically modified guar derivative a) with a weight average molecular weight in the range of from 50,000 to 70,000 and a degree of cationic substitution in the range of from about 0.1 to about 2, which is guar hydroxypropyltrimonium chloride; and b) from about 0.2% to about 0.8% of Carbomer. Copending claims recite at least one cationic copolymer polyquaternium-11. 
 Both instant and the copending claims recite the same cationically modified gaur, in particular, guar hydroxypropyltrimonium chloride having the same molecular weight and the same degree of substitution, and polyvinylpyrrolidone. Depending claims of the copending application further comprises an organic acid and polyvinylpyrrolidone, similar to the instant dependent claims. 
Copending claims do not recite the instant claimed polyimide-1. 
	The teachings of Streuli have been relied upon for the same (in the Rejection under 35 USC 103). 
Streuli teaches hair styling composition comprising at least one cationically modified galactomannan with a molecular weight range of 40 to 1100KDa, and at least one cosmetic ingredient [abstract, 0001, 0008]. Streuli teaches that polygalactomannan 
	For the polyimide of claim 1, Streuli teaches that the composition further comprises along with modified galactomannan, at least one quaternary ammonium compound, at least one copolymer of vinylpyrrolidone or polyvinyl pyrrolidone (PVP) or maleic anhydride or polyimide, and at least one cosmetic ingredient [0014]. [0015] particularly teaches hair styling composition 0.1-10% polyvinylpyrrolidone/vinyl acetate copolymer or polyimide, and 0.1% to 25% of at least one cosmetic such as alpha-hydrocarboxylic acids (lactic, citric, malic acid). While Streuli does not specify the structure of polyimide, examples 2, 3 and 13 recite polyimide-1 that is also recited in instant claims 5, and hence meet claims 1, 5 and 9 structure. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims comprising cationically modified guar by further including polyimide-1 of Streuli, so as to arrive at the instant claimed combination, because Streuli teaches a hair treating composition comprising the claimed cationically modified guar, and polyimide-1 for providing excellent hair styling effects. 

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts or ratios of guar hydroxypropyltrimonium chloride, and polyimide-1 in the copending claims so as to arrive at a hair styling compositions with an expectation to provide the desired styling effect (stiffness, humidity, durability of hold, low slip, curl retention etc.,) because [0014] of Streuli suggests that the composition comprising guar hydroxypropyltrimonium chloride, carbomer and polyimide-1 and the said amount ranges for effective styling [0015-0016]. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
Applicants argue that, with respect to carbomer, Example 13 of Streuli reference does not provide priority beyond the publishing date of 10/3/2019) and therefore the reference does not provide support for the instant carbomer and the amounts of the same. In response to the argument, the following rejection has been withdrawn:
Claims 1-2, 7-9, 12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (cited on IDS 9/16/20) in view of US 2016/0310401 to US Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001)
However, the following rejection of record has been maintained:
Claims 1-2, 7-9, 12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (cited on IDS 9/16/20) in view of US 2016/0310401 to US Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001) and further in view of EP 1366738 to Demitz Michael (submitted on IDS dated 3/4/21).
Applicants argue that Streuli does not provide support for Carbomer and the claimed amounts of carbomer (as argued above). It is argued that EP 1366738 to Demitz Michael fails to teach the claimed Carbomer and instead teaches sodium carbomer. It is argued that Carbomer is a polyacrylic acid whereas sodium Carbomer is a pre-neutralized synthetic polymer whose polymerization method and end form is different from Carbomer. Therefore, it is argued that the rejections should be withdrawn. 
However, Applicants’ arguments are not persuasive because instant claims recite Carbomer generically, which does not exclude sodium Carbomer. Additionally, instant 
Claims 22-24 have been canceled and hence the argument over Streuli, Greyson, Gruber, and further in view of EP 1366738 to Demitz Michael are moot.
Double Patenting rejections maintained:
With respect to the Double Patenting rejections, Applicants argue that the primary references for the rejections and the instant application are commonly owned by Henkel AG & Co. KGA, and hence request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter. Applicants’ arguments are not persuasive because Applicants have not provided any arguments regarding the merits of the rejection, and the statement that the primary reference is commonly owned by Henkel AG & Co. KGA does not render the double patenting rejection non-obvious because the rejection is based on the claims of the copending application and not the disclosure. Hence the rejection has been maintained. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611